Title: To Thomas Jefferson from John Nelson, 6 April 1781
From: Nelson, John
To: Jefferson, Thomas



Sir
April the 6th 1781.

Twelve Months having elapsed since any Money was drawn for the Payment of my Men, I have sent Lieutenant Armistead up with Pay Rolls from that time and flatter myself that if there is any in the Treasury he will be furnished with it for that Purpose; I have been informed that an Act passed in the last fall Session of Assembly allowing Officers to draw a Certain sum of Money, according to their Rank, to make their pay equal to what it formerly was; but never Could learn whether it extended to the Soldiers, tho’ I cannot think the Assembly would do Justice to one Part of the Army and neglect another so usefull in it as the Private Soldiers; if there is any allowance made them on this Account Your Excellency will be pleased to Instruct Mr. Armistead in what Manner he is to draw it; he also carries a general Return of things wanting for the Men, without which they will not be able, I fear, to Continue much longer in the Field; Your Excellency is not a Stranger to General Green’s Reasons for sending them back into the State, at a time he much wanted Cavalry: and Since their return they have only Received Coats, Waistcoats, Stockings and Shoes, and about Twenty of them Shirts, and Leather Breeches. Many of them are without a shirt or Breeches and do as much duty as the same number of men ever did in any Army; This subject I am well assured must be disagreable to Your Excellency, Particularly in the present Situation of the Country, and to prevent it in Future I beg Leave to propose myself as agent to my Own Corps; In this I have no other prospect but having my Men regularly furnished with what is allowed them and will undertake to do it ¼ cheaper then it ever has been Yet; provided the Money can be paid on demand; it may perhaps appear to be Matter of Opinion in me, but it is well known that Individuals Can purchase upon better Terms and when the  Country Cannot; Not long since I drew Bounty Money to recruit twenty Men; with which I have got Seventeen or Eighteen and those for the War; it was my Intention when at Richmond last to have made application to the Assembly for permission to raise a Company or two of Infantry to be added to my Corps, as a Legion, but as I Was prevented, by hearing that there was a Probability of attacking Portsmouth, and the Assembly adjourned before I had an Opportunity to Mention it to them. I should be glad to be furnished with recruiting Money for that purpose, As I can easily get One Hundred Men, Natives, for the War and it is my Intention to propose it to the Assembly at their next Meeting, in which I must take the liberty to request Your Excellency’s Assistance; The men at any Rate, should they disapprove it, will be an Acquisition to the State.
I have the Honour to be Your Excellencys Most Obedt. Hble. Servt.,

J Nelson Majr VLD [Virginia Light Dragoons]

